DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2022, has been entered.
 	Claims 4, 6, and 7 are canceled.
	Claims 1-3, 5, and 8-19 are pending.  Claims 14-18 are withdrawn.
	Claims 1-3, 5, 8-13, and 19 are examined on the merits (elected species ‘maltodextrin’ for (a), ‘epichlorohydrin’ for (b), and ‘a natural polymer’ for (c)).

Notice Re: Prior Art Available Under Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 11-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 6,066,325. Previously cited) in view of Slager (US 2011/0236454. Previously cited), Chudzik `483 (US 2007/0065483), and De Miguel (Carbohydrate Research. 1999. 319: 17-23. Previously cited), and in light of Wieland (US 2012/0052125. Previously cited).
Wallace discloses a composition comprising a biocompatible, molecular cross-linked hydrogel (column 4, lines 42-43), wherein the composition is applied at target sites in a patient’s body (column 3, line 66 through column 4, line 1).  The composition is particularly useful for delivering drugs and other active agents, wherein the drug or other biologically active agent is typically incorporated into the composition as an aqueous solution, suspension, dispersion, or the like (column 4, lines 5-10).  Wallace discloses exemplary bioactive components of the invention as including hemostatic agents (column 12, line 67 through column 13, line 5), with exemplary hemostatic agents including thrombin, fibrinogen, and clotting factors (column 13, lines 16-17).   In discussing this aspect of their invention, Wallace states, “For example, the composition and 
The hydrogel comprises small subunits having a size and other physical properties which enhance the flowability of the hydrogel (e.g. the ability to be extruded through a syringe) and the ability of the hydrogel to otherwise be applied onto and conform to sites on or in tissue (column 4, lines 45-50).  Thus the composition of Wallace is a ‘flowable hydrogel’ as recited in instant claim 1, which is defined in the specification at page 7, paragraph [0042].  
The hydrogel of Wallace may be formed from biologic and non-biologic polymers (column 11, lines 18-19).  Suitable biologic polymers include polysaccharides such as starch derivatives amongst others (column 11, lines 25-28).  Wallace indicates, “Cross-linking of the polymer may be achieved in any conventional manner” (column 7, lines 25-26).  Therefore, the compositions of Wallace comprise a cross-linked polysaccharide-based polymer (e.g. starch derivative).
In sum, Wallace is comparable to the claimed invention since Wallace discloses a hemostatic composition comprising a cross-linked polysaccharide-based polymer (e.g. starch derivative), wherein the composition is a flowable hydrogel, the hemostatic composition further comprising a procoagulant (thrombin).
Wallace differs from the claimed invention in that Wallace does not expressly disclose that (i) the cross-linked polysaccharide-based polymer consists of a cross-linked maltodextrin or a cross-linked maltodextrin modified to further comprise a functional group selected from the 

Regarding differences (i) and (ii):
Slager discloses an injectable formulation that includes an active agent, a biocompatible solvent system, crosslinkable polymers such as polysaccharides, and crosslinking agents (abstract).  The invention is for drug delivery (page 2, paragraph [0030]) and is suitable for delivery to a patient an active agent such as blood clotting factors, amongst others (page 3, paragraph [0039]).  Slager lists both starch and maltodextrin as examples of the polysaccharide of their invention (page 8, paragraph [0107]), describing maltodextrin as an example of a biodegradable polysaccharide for the practice of their invention (page 10, paragraph [0139]).  Maltodextrin is typically generated by hydrolyzing a starch slurry with an alpha-amylase (page 11, paragraph [0144]).  
Additionally, when discussing the polysaccharide, Slager states that it can be a natural biodegradable polysaccharide, including polysaccharides and/or polysaccharides derivatives that are obtained from natural sources, such as plants or animals (page 10, paragraph [0139]).  These natural biodegradable polysaccharides include any polysaccharide that has been processed or modified from a natural biodegradable polysaccharide, such as maltodextrin processed from starch (page 10, paragraph [0139]).  Examples of biodegradable polysaccharides include maltodextrin (page 10, paragraph [0139]).

Chudzik `483 discloses in vivo formed matrices comprising a natural biodegradable polymeric material (page 1, paragraph [0002]).  The matrices can include bioactive agents to provide a therapeutic effect to a patient (page 1, paragraph [0002]).  The invention of Chudzik `483 provides an article fabricated from natural biodegradable polysaccharide, wherein the article has a defined structure, and wherein the article can be implanted in the body – that is the article is a medical implant (page 2, paragraph [0016]).  Natural biodegradable polysaccharides include polysaccharide and/or polysaccharide derivatives that are obtained from natural sources, such as plants or animals (page 2, paragraph [0022]).  Exemplary natural biodegradable polysaccharides include maltodextrin (page 2, paragraph [0022]).
Chudzik `483 points out that the use of natural biodegradable polysaccharides, such as maltodextrin or amylose, provides many advantages when used in a coating composition applied to the surface of a medical device, or for the formation of an articles (page 3, paragraph [0025]).  Degradation of a natural biodegradable polysaccharide-containing article or coating from the surface of a medical device, can result in the release of naturally occurring mono- or disaccharides which are common serum components (page 3, paragraph [0025]).  The use of such natural biodegradable polysaccharides that degrade into common serum components can be non-animal derived, such as amylose and maltodextrin, and that degrade into products that present little or no immunogenic or toxic risk to the individual (page 3, paragraph [0026]).  In the background of their invention, Chudzik `483 points to issues with biodegradable materials derived from animal sources (page 1, paragraphs [0006]-[0012]).  These issues include inconsistencies in purity for biodegradable materials derived from animal sources (page 1, paragraph [0006]) and unwanted contaminants from the animal sources such as prionic particles that cause Mad Cow Disease and antigenic factors that may promote a localized immune response or cause infection and local inflammation (page 1, paragraphs [0010]-[0012]). 
Before the effective filing date of the claimed invention, it would have been obvious to have substituted the polysaccharide that is cross-linked of the biocompatible, molecular cross-linked hydrogel of the Wallace composition drawn to a hemostatic composition comprising thrombin (a procoagulant) with maltodextrin that is non-animal derived for the predictable result of obtaining a composition comprising a biocompatible, molecular cross-linked hydrogel that has enhanced flowability and the ability to be applied onto and conform to sites on or in tissue as sought by Wallace (column 4, lines 42-43, 45-50), and for the predictable result of obtaining a composition comprising cross-linked maltodextrin that is suitable for delivering a hemostatic agent.  There would have been a reasonable expectation of success since Slager teaches maltodextrin and maltodextrin derivatives as being a crosslinkable polysaccharide that is suitable for inclusion in an injectable formulation for drug delivery, since the experimental work of Slager shows that a crosslinked maltodextrin derivative is a hydrogel which is suitable for 
Moreover, before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have used non-animal derived maltodextrin as the maltodextrin that is cross-linked in the composition of Wallace in view of Slager.  One of ordinary skill in the art would have been motivated to have used non-animal derived maltodextrin since biodegradable materials (including maltodextrin) that are from animal sources have various disadvantages when used in a product placed into a patient (speaking to the use of the composition of Wallace, see column 3, line 66 through column 4, line 1).  These disadvantages are disclosed in Chudzik `483 as including inconsistencies in purity for biodegradable materials derived from animal sources (page 1, paragraph [0006]) and unwanted contaminants from the animal sources such as prionic particles that cause Mad Cow Disease and antigenic factors that may promote a localized immune response or cause infection and local inflammation (page 1, paragraphs [0010]-[0012]).  One of ordinary skill in the art would have been motivated to have used non-animal derived maltodextrin since natural biodegradable polysaccharides which are non-animal derived (which include maltodextrin) degrade into products in the body that present little or no immunogenic or toxic risk to the individual (as pointed out by Chudzik `483 at page 3, paragraph [0026]); this effect would have been sought in Wallace since the composition of Wallace is applied at target sites in a patient’s body (column 3, line 66 through column 4, line 1).  There would have been a reasonable expectation of crosslinking a maltodextrin that is non-animal derived since Slager teaches that maltodextrin and 

Regarding difference (iii) (Wallace does not expressly disclose that the cross-linked polysaccharide-based polymer comprises epichlorohydrin (elected species for a crosslinking agent)):
De Miguel discloses that epichlorohydrin is widely used for the cross-linking of carbohydrates for use in applications which include medical applications such as wound dressings (page 17, first paragraph).  De Miguel in particular studied the reaction of epichlorohydrin with maltodextrins (abstract).  The maltodextrins tested were obtained as polysaccharide hydrolysates from maize starch type Glucidex 6, having an average molecular weight of 3200 Daltons (page 17, left column, second paragraph).  A hydrogel resulted from the reaction (page 20, right column, first full paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to have substituted the cross-linking agent used to crosslink the maltodextrin to make the composition of Wallace in view of Slager and Chudzik `483 with epichlorohydrin for the predictable result of obtaining a composition comprising a hydrogel comprising crosslinked maltodextrin or crosslinked modified maltodextrin.  It would have been a matter of simple substitution of one cross-linking agent for another for the desired result of providing crosslinked 
Therefore, Wallace in view of Slager, Chudzik `483, and De Miguel renders obvious instant claims 1 (cross-linked maltodextrin embodiment, ‘non-animal’ embodiment, epichlorohydrin as the crosslinking agent) and 3.

Regarding the embodiment of instant claim 1 of a cross-linked maltodextrin modified to further comprise a functional group, Slager discloses that the polysaccharide of their formulation can be substituted with pendant groups which causes the hydrophobic derivative to become insoluble in water (page 11, paragraph [0148]).  Furthermore, the addition of hydrophobic pendant groups to a polymer causes an increase in molecular weight of the polysaccharide (page 12, paragraph [0152]).  Examples of the pendant group include an amine terminated hydrocarbon (page 12, paragraph [0156]).  In practicing the invention of Wallace in view of Slager, Chudzik `483, and De Miguel, it would have been prima facie obvious to have applied the techniques of Slager regarding the polysaccharide that is crosslinked (e.g., maltodextrin that is crosslinked), including the technique of using a polysaccharide (in particular, a maltodextrin) which is substituted with an amine terminated hydrocarbon pendant group, for the predictable result of obtaining a composition comprising a biocompatible, molecular cross-linked hydrogel that has 
Regarding instant claim 2, Wallace teaches that two or more active agents (e.g. hemostatic agents, other bioactive components) may be combined in single composition (column, 13, lines 12-14).  Therefore, it would have been obvious to have included multiple hemostatic agents in the composition rendered obvious by Wallace in view of Slager, Chudzik `483, and De Miguel wherein clotting factors are taught amongst the hemostatic agents in Wallace (column 13, lines 16-17).  Therefore, instant claim 2 is rendered obvious.
Regarding instant claim 5, as evidenced by Wieland, thrombin is an activator of the coagulation cascade (page 2, paragraph [0020]).  Since the composition rendered obvious by Wallace in view of Slager, Chudzik `483, and De Miguel comprises thrombin as a hemostatic agent and the composition is for the purpose of stopping or inhibiting bleeding (column 4, lines 17-20 of Wallace), then the composition necessarily possesses the property of thrombin of activating the coagulation cascade.  Therefore, instant claim 5 is rendered obvious.  Moreover, given that Wallace in view of Slager, Chudzik `483, and De Miguel renders obvious the composition of parent claim 1, it follows that the composition would have necessarily been 
Regarding instant claim 11, Wallace teaches that their hydrogel compositions may contain a combination of two or more different materials, e.g. combinations of proteins and polysaccharides and/or non-biologic polymers, as well as combinations of two or more individual materials for each of the polymer types, e.g. two or more proteins, polysaccharides, etc. (column 9, lines 9-15).  Wallace teaches exemplary polymers as including various polymers which read on ‘natural polymers’ (column 7, lines 11-19).  Some of these exemplary polymers that read on ‘natural polymers’ include gelatin, collagen, keratin, etc.  Therefore, in practicing the invention rendered obvious by Wallace in view of Slager, Chudzik `483, and De Wallace, it would have been obvious to have further included any one of the exemplary polymers taught by Wallace, including polymers reading on ‘natural polymers,’ thereby rendering obvious instant claim 11.
Regarding instant claims 12 and 13, it would have been obvious to have substituted the non-animal derived maltodextrin of the composition rendered obvious by Wallace, Slager, Chudzik `483, and De Miguel with the maltodextrin of De Miguel which reads on a maltodextrin derived from plant material (specifically, corn), for the predictable result of obtaining a composition comprising a hydrogel comprising crosslinked maltodextrin or crosslinked maltodextrin modified to further comprise an amine functional group.  It would have been a matter of simple substitution of one non-animal derived maltodextrin for another for the desired result of providing crosslinked maltodextrin or crosslinked maltodextrin modified to further comprise an amine functional group in the composition rendered obvious by Wallace, Slager, Chudzik `483, and De Miguel.  There would have been a reasonable expectation of success since 
 Regarding instant claim 19, Wallace discloses that their invention further provides kits comprising any of their hydrogel materials in combination with written instructions for use which set forth any of the methods described in Wallace for applying the hydrogel onto a target site of tissue (column 9, line 65 through column 10, line 2).  Therefore, instant claim 19 is rendered obvious.
A holding of obviousness is clearly required.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace, Slager, Chudzik `483, De Miguel, and Wieland as applied to claims 1-3, 5, 11-13, and 19 above, and further in view of Rolfes (US 2009/0093550. Previously cited)
As discussed above, Wallace in view of Slager, Chudzik `483, and De Miguel (and in light of Wieland, cited as evidence) renders obvious claims 1-3, 5, 11, and 19.  The references differ from claim 8 in that they do not expressly disclose that the molecular weight of the maltodextrin (non-animal derived, reading on ‘non-animal’) is less than 2,000 Da.  The references differ from claim 9 in that they do not expressly disclose that the molecular weight of 
Chudzik `483 discloses that because of the particular utility of the amylose and maltodextrin polymers, in some aspects natural biodegradable polysaccharides as taught in their invention have an average molecular weight of 500,000 Da or less, 250,000 Da or less, 100,000 Da or less, or 50,000 Da or less (page 2, paragraph [0023]).  Furthermore, Chudzik `483 teaches that it is also preferred that the natural biodegradable polysaccharide has an average molecular weight of 500 Da or greater; and a particularly preferred size range of about 1,000 Da to about 10,000 Da (paragraph [0258]).  As discussed above, Chudzik `483 discloses non-animal derived maltodextrin.
Rolfes discloses a biocompatible, biodegradable foam prepared using a poly-α(1→4)glucopyranose-based macromere which can be maltodextrin (paragraph [0054] on pages 5 and 6).  Maltodextrins of various molecular weights are commercially available (page 6, paragraph [0056]).  Exemplary maltodextrin polymers have molecular weights ranging from about 500 Da, to about 500,000 Da, about 1000 Da, to about 300,000 Da, and about 5000 Da, to about 100,000 Da (page 6, paragraph [0058]).  Rolfes indicates that maltodextrin and amylose polymers of various molecular weights are commercially available from a number of different sources (page 6, paragraph [0059]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted the non-animal derived maltodextrin of the composition rendered obvious by Wallace, Slager, Chudzik `483, De Miguel, and Wieland with non-animal derived maltodextrin having a molecular weight of any of the molecular 
A holding of obviousness is clearly required.   

Response to Arguments
Applicant's arguments filed February 9, 2022, have been fully considered but they are not persuasive.  Applicant asserts that the cited references do not teach or suggest the claim limitation of a cross-linked polysaccharide-based polymer comprising a crosslinking agent selected from a group that is recited in claim 1.  However, in the new grounds of rejection under 35 U.S.C. 103 over the previously cited prior art, De Miguel has been cited as a secondary to render obvious the inclusion of the elected species of crosslinking agent (epichlorohydrin).  .
Applicant asserts that the skilled artisan would understand that the choice of a crosslinking agent has a crucial effect on the morphology of the particles, and the type and amount of crosslinker affect the surface morphology and particle size of polymeric particles.  However, Applicant has not provided any evidence of this.  It is unclear how the different crosslinking agents would have resulted in nonobvious variations of the polysaccharide-based polymer.
Applicant asserts that Wallace merely discloses gelatin-based hydrogels (e.g. animal-derived material) as a hemostatic material, citing column 8, lines 15-27 (discussing the swell values of gelatin-containing hydrogels); column 12, lines 15-60 (discussing exemplary methods for producing molecular cross-linked gelatins); Figures 1-5; and the Examples of Wallace.  Though Wallace exemplifies gelatin-based hydrogels, Wallace also provides a teaching of hydrogels that may be formed from biologic and non-biologic polymers, wherein the biologic 
Applicant further asserts that Wallace fails to disclose any guidance whatsoever on how one can react polysaccharide with free -OH groups with crosslinkers of glutaraldehyde with any reasonable expectation of success to somehow still make the hydrogel products of Wallace.  However, De Miguel teaches the reaction of the elected species of crosslinking agent (epichlorohydrin) with the elected polysaccharide (maltodextrin) to result in a hydrogel.  Therefore, there is reasonable expectation of making a hydrogel product of a polysaccharide based on the guidance of De Miguel.  
Additionally, Applicant asserts that the skilled artisan without hindsight would not be able to combine Wallace with Slager by substituting gelatin-based polymers of Wallace with maltodextrin-based polymers of Slager to somehow arrive at the claimed invention.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  

Applicant asserts that Slager also fails to disclose or suggest that the biodegradable polymers disclosed therein were a crosslinked amylopectin, icodextrin or maltodextrin or a cross-linked amylopectin, icodextrin, or maltodextrin modified to further comprise a functional group selected from the group recited in claim 1.  However, Slager demonstrates that maltodextrin can be crosslinked to form hydrogel (paragraph [0261]).  It is noted that instant claim 1 recites two alternative embodiments of the cross-linked polysaccharide-based polymer: (a) a cross-linked amylopectin, icodextrin or maltodextrin; OR (b) a cross-linked amylopectin, icodextrin or maltodextrin modified to further comprise a functional group selected from the group consisting of an amine…and a carboxylate group.  The rejections of record render obvious the embodiment (a) which is not modified to further comprise a functional group.
Applicant further discusses the teachings of Slager, highlighting that it teaches hydrophobic polysaccharides (paragraphs [0138] and [0153]).  Based on the teachings 
Furthermore, Applicant submits that the other secondary references (Wieland, De Miguel, Chudzik, and Rolfes) alone or in combination, do not remedy the deficiencies of Wallace and Slager.  Applicant cites paragraph [0020] of Wieland.  However, Wieland is cited as an evidentiary reference.  Moreover, the grounds of rejection have been modified in order to apply De Miguel which is cited to render obvious the use of epichlorohydrin as a crosslinking agent of maltodextrin.
Additionally, Applicant asserts that none of Wieland, De Miguel, Chudzik, and Rolfes provide any motivation to substitute the animal-based gelatin of the primary reference Wallace with the non-animal or plant-based maltodextrin or modified maltodextrin with hydrophilic groups.  However, the rationale of simple substitution does not require motivation – see MPEP 2143(I)(B).  Regarding Chudzik, Applicant asserts that it is silent with the type of crosslinking agent (citing paragraph [0238]).  However, De Miguel is cited to render obvious the elected species of crosslinking agent.
As such, the claims must remain rejected over the previously cited prior art.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651